DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 11/2/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. Applicant amended the claims based on Examiner initiated interview on 07/29/2021.  The proposed amendments “an amplifier” (or comparator as mentioned in the interview summary) to further define circuit wherein the different nodes of bipolar junction transistors are connected. Upon reviewing the prior art Tuthill (NPL “A Switched-Current, Switched-Capacitor Temperature Sensor in 0.6 µm CMOS”), Tuthil teaches an operational amplifier wherein the collector inputs of different transistors are connected to the positive and negative inputs of the operational amplifier (Fig 3).  Based on this and miscommunication, examiner is maintaining prior rejection and sending a second Non-Final rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tuthill (NPL “A Switched-Current, Switched-Capacitor Temperature Sensor in 0.6 µm CMOS”) in view of Chinnakonda et al. (2015/0035550 hereinafter Chinnakonda).
Regarding claim 1, Tuthill teaches a temperature sensor comprising:


a third bipolar junction transistor comprising a third diode, and having a third collector terminal connected to a second node, having a third emitter terminal connected to a second series node, and having a third base terminal connected only to the second node (Q1 Fig 3):
an amplifier circuit having a first input coupled with the first node and a second input coupled with the second node (transistor is configured as diode by connecting both base and emitter to ground, Q2 Fig 3), wherein the circuit is configured to generate an output voltage that depends on first and second voltages at the first and second nodes, respectively (operational amp Fig 3);
a first current source for generating a first current to be passed through the first and second diodes when the first current source is active (IS Fig 3); and
a second current source for generating a second current to be passed through the third and fourth diodes when the second current source is active  (N(I1) Fig 3);
wherein the first, second and diodes of the first, second transistors are configured in the temperature sensor circuit to operate at a substantially equal temperature T (the transistors configured as diodes are in same environment, hence operate at a substantially equal temperature).

However, Tuthill does not teach a second bipolar junction transistor comprising a second diode, and having a second collector terminal connected to the first series node, having a second emitter terminal connected to a ground node, and having a second base terminal connected only to the first series node:
a third/fourth bipolar junction transistor comprising a fourth diode, and having a third/fourth collector terminal connected to the second series node, having a third/fourth emitter terminal connected to a ground node, and having a third/fourth base terminal connected only to the second series node:

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed Invention to include multiple diode as taught by Chinnakonda for increasing threshold voltages. Furthermore, duplicating parts are known to PHOSITA, MPEP 2144.04 (Vl-B). In regards to transistors are electrically isolated, Tuthill teaches a common emitter configuration with both base and emitter are connected to ground. All such configuration are electrically isolated to each other in the mirror circuit of Fig 3 of Tuthill since they are connected to common ground similar to applicant’s invention (instant specification Fig 1, 3). Furthermore, applicant admitted prior art (Fig 1) teaches such configuration.

With respect to claim 2, Tuthill teaches the first and second diodes are configured so that current density at p-n junction areas of the first diodes is different than the current density at p-n junction areas of the second diodes (Section II Integrated temperature sensors, page 1117 col right para 3).
However, Tuthill does not teach cascaded second and fourth transistors.
Chinnakonda teaches teach cascaded second and fourth transistors (412, 417, 422, 427 Fig 4).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed Invention to include multiple diode as taught by Chinnakonda for increasing threshold voltages.
Regarding claim 3, Tuthill teaches a differential amplifier comprising inputs coupled to the first and second nodes (Fig 3).
Regarding claim 5, Tuthill teaches the output voltage depends on the temperature T (abstract, Fig 3).
With respect to claim 6, Tuthill teaches the output voltage depends on a difference between the first and second voltages (equation: section II Integrated Temperature Sensors page 1117).

Regarding claim 21, Tuthill teaches an temperature sensor circuit comprising:
a first circuit configured to generate a first current or a second current, wherein a magnitude of the first current is different from a magnitude of the second current (IF Si forms a first circuit Fig 3); series connected diodes coupled to receive the first current or the second current (SI, S2 Fig 3), wherein
a first bipolar junction transistor comprising, and having a first collector terminal connected to a first node, having a first emitter terminal connected to a first series node, and having a first base terminal connected only to the first node (Q2. Q1 Fig 3);
a second bipolar junction transistor comprising, and having a second collector terminal connected to the first series node, having a second emitter terminal connected to a ground node, and having a second base terminal connected only to the first series node; a second circuit coupled to the first node (N(I1), Q1 Fig 3);
wherein the second circuit comprising an amplifier circuit (transistor is configured as diode by connecting both base and emitter to ground, Q2 Fig 3), and is configured to calculate a temperature T of the series connected diodes based on p-n junction areas of the diodes (voltage VBE is based electrons and holes in the p-n junction areas of the transistor) and based on the sampled first voltage and the sampled second voltage (equation: section fi integrated Temperature Sensors page 1117).
Chinnakonda teaches teach cascaded second and fourth transistors (412, 417, 422, 427 Fig 4).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed Invention to include multiple diode as taught by Chinnakonda for increasing threshold voltages.
With respect to claim 22, Tuthill teaches the second circuit comprises to convert the first and second sampled voltages into first, and second digital values (Fig 1}, respectively; wherein the second circuit comprises a memory for storing the first and second digital values (Registers Fig 1); wherein the second circuit comprises a device for calculating temperature T as a function of the first and second digital values (digital comparator: section I. Introduction).
Regarding claim 23, Tuthill teaches the second circuit comprise a sample and hold circuit Section H Integrated temperature sensors, page 1117 col right para 3); wherein the sample and hold circuit comprises a capacitor and a switch (Cl Fig 3), wherein the switch Is coupled between the first node and the capacitor (SI Fig 3); wherein the switch doses and couples the capacitor to the first node only when the first current flows through the series coupled diodes (Si, 1 Fig 3).

Claims 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuthill (NPL “A Switched-Current, Switched-Capacitor Temperature Sensor in 0.8- m CMOS”) in view of Chinnakonda et al. (2015/0035550 hereinafter Chinnakonda) as applied to claim 1, further in view of Vice et al, (2016/0056813 hereinafter Vice).
With respect to claims 24 and 25, although Tuthill does not teach p-n junction areas of the first and second diodes are substantially equal, Tuthill teaches transistors configured as diode (Fig 3 with base and emitter connected to ground) and having current density of a given emitter area (section H Integrated Temperature Sensors). Furthermore, Tuthill teaches magnitude el the sampled first and second voltages are based on p-n junction areas oi the diodes (voltage VBE is based electrons and holes in the p-n junction areas of the transistor; equation: section ii integrated Temperature Sensors page 1117). Chinnakonda teaches cascaded series transistors (412, 417, 422, 427 Fig 4).
However, the combination does not teach p-n junction areas of the first and second diodes are substantially equal.
Vice teaches p-n junction areas of the first and second diodes are substantially equal [67],
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed Invention to include didoes with same current density as taught by Vice for signal linearity. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges Involves only routine skill in the art. MPEP 2144.05 (II-A).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855